PER CURIAM: *
The Federal Public Defender, counsel appointed to represent appellant Gregory Holt, has requested leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Holt has not filed a response. Our independent review of the record and counsel’s brief discloses no non-frivolous issue for appeal. Counsel’s mo*251tion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.